In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00003-CR



        KENNIE LEWIS COOK, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 5th District Court
                 Cass County, Texas
             Trial Court No. 2019F00102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION

           A Cass County jury convicted Kennie Lewis Cook, Jr., of aggravated sexual assault of a

child. Cook was sentenced to forty years’ imprisonment, was ordered to pay a $1,000.00 fine,

and was assessed court costs of $401.00.

           On appeal, Cook argues that the jury’s verdict is not supported by legally sufficient

evidence, the trial court should have ruled on his Batson1 challenge, his counsel rendered

ineffective assistance by failing to preserve his Batson challenge, the trial court erred by

permitting a witness to testify in violation of Rule 614 of the Texas Rules of Evidence, and the

trial court erred by allowing an officer to testify that he believed the child victim. We addressed

these issues in our opinion of this date in Cook’s appeal in companion cause number 06-20-

00001-CR.2 For the reasons stated therein, we find that legally sufficient evidence supported the

jury’s verdict of guilt. However, we find that the trial court erred in admitting the officer’s direct

opinion on the child victim’s creditability and conclude that Cook was harmed by the testimony.

As a result of this finding, which is dispositive of Cook’s remaining issues, we reverse the trial

court’s judgment and remand the case for a new trial.




                                                  Ralph K. Burgess
                                                  Justice



1
    Batson v. Kentucky, 476 U.S. 79 (1986).
2
 Cook also appealed from two additional convictions of aggravated sexual assault of a child in companion cause
numbers 06-20-00001-CR and 06-20-00002-CR.
                                                      2
                                DISSENTING OPINION

       As set out in my dissenting opinion in cause number 06-20-00001-CR, I respectfully

dissent.



                                                Scott E. Stevens
                                                Justice

Date Submitted:     November 23, 2020
Date Decided:       October 20, 2021

Do Not Publish




                                            3